Name: 2005/213/EC: Council Decision of 24 January 2005 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out, for the period from 1 July 2004 to 30 June 2007, the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire
 Type: Decision
 Subject Matter: international affairs;  Europe;  Africa;  fisheries;  European construction
 Date Published: 2005-03-22; 2006-06-13

 22.3.2005 EN Official Journal of the European Union L 76/1 COUNCIL DECISION of 24 January 2005 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out, for the period from 1 July 2004 to 30 June 2007, the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire (2005/213/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37, in conjunction with the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) Under the terms of the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire (1), before the expiry of the Protocol to the Agreement the contracting parties are to negotiate in order to agree the content of the Protocol for the following period and any changes or additions to be made to the Annex. (2) The two parties negotiated, between 9 and 13 November 2003 in Abidjan, a new Protocol setting out the fishing opportunities and financial contribution. This Protocol for the period from 1 July 2004 to 30 June 2007 was initialled on 3 March 2004 in Brussels. (3) Under the Protocol, Community fishermen enjoy fishing opportunities in waters under the sovereignty or jurisdiction of CÃ ´te d'Ivoire from 1 July 2004 to 30 June 2007. (4) The new Protocol must be applied at the earliest opportunity if fishing activities by Community vessels are not to be interrupted. To that end, the two parties initialled an Agreement in the form of an Exchange of Letters providing for the provisional application of the initialled Protocol from the day following that on which the Protocol in force expired. (5) The method of allocating the fishing opportunities among the Member States should be defined on the basis of the traditional allocation of fishing opportunities under the Fisheries Agreement. (6) The Agreement in the form of an Exchange of Letters should be approved, subject to its definitive conclusion by the Council, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out, for the period from 1 July 2004 to 30 June 2007, the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire is hereby approved on behalf of the Community. The texts of the Agreement in the form of an Exchange of Letters and of the Protocol are attached to this Decision. Article 2 1. The fishing opportunities set out in the Protocol shall be allocated among the Member States as follows: (a) demersal species: Spain: 1 300 GT (gross tonnage) per month, averaged over the year; (b) tuna fishing vessels: (i) tuna seiners  France: 17 vessels  Spain: 17 vessels (ii) surface longliners  Spain: 6 vessels  Portugal: 5 vessels (iii) pole-and-line tuna vessels  France: 3 vessels. 2. If licence applications from these Member States do not exhaust the fishing opportunities set out in the Protocol, the Commission may consider licence applications from any other Member State. Article 3 Member States which have vessels fishing under the present Agreement shall notify to the Commission the quantities of each stock taken in the CÃ ´te d'Ivoire fishing zone, in accordance with Commission Regulation (EC) No 500/2001 of 14 March 2001 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 on the monitoring of catches by Community fishing vessels in third country waters and on the high seas (2). Article 4 The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community. Done at Brussels, 24 January 2005. For the Council The President F. BODEN (1) OJ L 379, 31.12.1990, p. 3. Agreement as last amended by the Protocol setting out, for the period 1 July 2000 to 30 July 2003, the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Republic of CÃ ´te d'Ivoire on fishing off the coast of CÃ ´te d'Ivoire (OJ L 102, 12.4.2001, p. 3). (2) OJ L 73, 15.3.2001, p. 8.